 

Exhibit 10.1

ACADIA Pharmaceuticals Inc.

 

Description of Outside Director Compensation Program

 

(Updated July 17, 2017)

 

The Board of Directors (the "Board") of ACADIA Pharmaceuticals Inc. ("ACADIA")
has approved the following fees that are payable and options to be awarded to
the non-management directors who are members of the Board:

 

Annual Retainer

$50,000

Additional Retainer for Board Chair

$30,000

Additional Retainer for Audit Chair

$20,000

Additional Retainer for Audit Member (non-Chair)

$10,000

Additional Retainer for Compensation Chair

$20,000

Additional Retainer for Compensation Member (non-Chair)

$10,000

Additional Retainer for Nominating and Corporate Governance Chair

$10,000

Additional Retainer for Nominating and Corporate Governance Member (non-Chair)

$ 5,000

 

 

 

 

Options

15,000 upon joining Board

 

15,000 annual grant thereafter

Commercial Committee

15,000 grant for 2017

Scientific Committee

15,000 grant for 2017

 

 

The Annual Retainer amounts are payable following the first meeting of the Board
that follows the annual meeting of ACADIA's stockholders. Annual option grants
to directors are made at the Board meeting following the annual meeting of
stockholders in accordance with the provisions of stock option plans that have
been approved by ACADIA's stockholders.  The annual retainer amount may be pro-
rated for a director that joins the Board other than at the first meeting of the
Board following the annual meeting of stockholders. Initial option grants made
upon election to the Board vest over two years following the date of grant, and
annual option grants vest at the rate of 1/4th each three months after the date
of grant.  Commercial and Scientific Committee 2017 option grants will vest at
the rate of 1/4th each three months after the date of the 2017 Annual Meeting of
Stockholders.

 

1